The opinion of the court was delivered by
Bell, J.
— Cake v. Lewis, 8 Barr 493, implicitly followed the prior determination in McMillen v. The Bank of Penn Township, 2 Barr 343, which ruled the very point. What is the proper coxxstruction of the fifth section of the late bankrupt law, in cases like the present, appears to have given rise to coixtrariety of decision in the State tribunals, some agreeing with the Pennsylvania cases, and others adopting an opposite view. It is, however, scarcely *91wortb while to inquire, on original grounds, which is right, since the question has been recently directly determined by the court of the last resort, in Mace v. Wells, 7 Howard 272. It was there held, that a surety might prove against his bankrupt principal’s estate, the debt for which he was bound, even before he had paid any part of it, and consequently, that the bankrupt himself was discharged, by his certificate, from all future liability. We think this determination is decisive of the present controversy; for the fact that, in our case, the instalments in question were not due until after the bankrupt’s discharge, can work no essential difference in the operation of the section. As emanating from a court clothed with the power of authoritatively expounding the federal statutes, we are imperatively bound by its conclusion, to say nothing of the respect we entertain for it, as a judicial tribunal. • This case must, consequently, be ruled in accordance with the governing decision.
Whether our adjudications can be sustained upon the difference between guarantors and sureties, strictly so called, it is unnecessary now to inquire; though, for myself, I may be permitted to say I see no reason for establishing a diversity, in this particular, between the two species of undertakings.
Judgment affirmed.